DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: RESOURCE ALLOCATION METHODS AND DEVICES.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112(f).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  QUALCOMM INCORPORATED: "Increased PUSCH spectral efficiency", 3GPP DRAFT; R1-1720420, 3RD GENERATION PARTNERSHIP PROJECT (3GPP),  by Applicant].
As to claim 1, Qualcomm discloses a resource allocation method, comprising: 
determining, by a network device, a downlink control information, wherein

the downlink control information comprises a resource allocation information, and the resource allocation information indicates a resource allocated to a terminal device; (see section 2.2, note DCI) 
sending, by the network device, the downlink control information to the terminal device (see section 2.2, first sentence); and 
receiving, by the network device on the resource allocated to the terminal device, data sent by the terminal device (see section 1, note that PUSCH indicates data transmission in uplink).


As to claim 2, Qualcomm further discloses
the resource allocation information comprises 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
  bits, the 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
bits indicate a narrowband , 
    PNG
    media_image2.png
    25
    33
    media_image2.png
    Greyscale
 represents a quantity of uplink resource blocks (RBs) corresponding to a system bandwidth, 
    PNG
    media_image3.png
    26
    25
    media_image3.png
    Greyscale
represents rounding up, and 
    PNG
    media_image4.png
    32
    22
    media_image4.png
    Greyscale
represents rounding down; (see section 2.2: note the reference to the narrowband resource 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits - see definition in D2, section 
5.3.3.1 .11) 
and

the resource allocation information further comprises five bits, and the five bits have 32 bit states (see section 2.2, Table 1 ), 
wherein the 32 bit states comprise six bit states, and each of the six bit states indicates that one resource block in the narrowband is allocated to the terminal device; (see section 2.2, Table 1, third line, states 24-29) 
wherein
the 32 bit states further comprise two bit states, and each of the two bit states indicates that two resource blocks in the narrowband are allocated to the terminal device; (see section 2.2, Table 1, fourth line, states 30, 31) 

wherein the 32 bit states comprise eight bit states, each of the eight bit states indicates that six subcarriers in a physical resource block m are allocated to the terminal device, (see section 2.2, Table 1, second line, states 16-23) and the physical resource block m is one of four physical resource blocks configured by using higher layer signaling (see section 2.2: "It is also possible to make the number of resource units configurable by RRC signaling.", "The sub-PRB allocation is restricted to the first 4 PRBs in the narrowband"); 



As to claim 3, Qualcomm further discloses the method according to claim 1, wherein the resource allocation information comprises five bits, and the five bits have 32 bit states  (see section 2.2, Table 1 ), wherein the 32 bit states comprise six bit states  (see section 2.2, Table 1, third line, states 24-29) 
, the resource allocation information further comprises 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits, the 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
bits indicate a narrowband, and each of the six bit states indicates that one resource block in the narrowband is allocated to user equipment  (see section 2.2, Table 1, third line, states 24-29);
 wherein the 32 bit states comprise two bit states, the resource allocation information further comprises 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits, the 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
bits indicate a narrowband, and 

wherein the 32 bit states comprise eight bit states, each of the eight bit states indicates that six subcarriers in a physical resource block m are allocated to the user equipment, the physical resource block m is one of four physical resource blocks configured by using higher layer signaling, the resource allocation information further comprises 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits, and states of the
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits are set to all ones or all zeros; 
wherein the 32 bit states comprise 16 bit states, each of the 16 bit states indicates that three subcarriers in a physical resource block x are allocated to the user equipment, the physical resource block x is one of the four physical resource blocks configured by using the higher layer signaling, the resource allocation information further comprises 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits, and states of the
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
bits are set to all ones or all zeros, or any combination thereof; 
and 
    PNG
    media_image5.png
    34
    37
    media_image5.png
    Greyscale
represents a quantity of uplink RBs corresponding to a system bandwidth, ┌ ┐ represents rounding up, and 
    PNG
    media_image6.png
    32
    29
    media_image6.png
    Greyscale
represents rounding down (see section 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
bits).

As to claims 8-10, see similar rejections to claims 1-3, respectively.
As to claims 15-17, see similar rejections to claims 1-3, respectively.  It is known in the art and also implicit from the reference that the eNB performing uplink and downlink communication (sections 1, section 2.3 of Qualcomm) has a transmitter and receiver (i.e. transceiver) and a processor to operate.

As to claims 18-20, see similar rejections to claims 8-10, respectively.    It is known in the art and also implicit from the reference that the UE performing uplink and downlink communication (sections 1, 2.3 of Qualcomm) has a transmitter and receiver (i.e. transceiver) and a processor to operate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over QUALCOMM INCORPORATED: "Increased PUSCH spectral efficiency", 3GPP DRAFT; R1-1720420, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, vol. RAN WG1, no. Reno, USA; 20171127 - 20171201 ,
vol. RAN WG1, no. Prague, Czechia ;20171009 - 20171013 8 October 2017 (2017-10-08), XP051341320 (“Qualcomm2”) [provided by Applicant].


As to claim 4, Qualcomm further discloses the method according to claim 1, wherein the resource allocation information comprises 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits, the 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
bits indicate a narrowband, 
    PNG
    media_image2.png
    25
    33
    media_image2.png
    Greyscale
 represents a quantity of uplink resource blocks (RBs) corresponding to a system bandwidth, ┌ ┐ represents rounding up, and └ ┘ represents rounding down (see section 2.2: note the reference to the narrowband resource indicator of DCI format 6-0B which corresponds to the 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
bits).
Qualcomm does not expressly disclose and the resource allocation information further comprises six bits, and the six bits have 64 bit states, wherein the 64 bit states comprise six bit states, and each of the six bit states indicates that one resource block in the narrowband is allocated to user equipment; wherein the 64 bit states comprise 
Qualcomm2 discloses at section 2.2 DCI, at section 1 PUSCH indicates data transmission in uplink, table 1 which pertains to six bits with 64 bit states, and states 36-41 are mapped to the 6 bit states, states 24-35 are mapped to 12 bit states, and section 2.2 at the second paragraph discloses RRC, states 0-23 discloses 24 bit states.

Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the states of Qualcomm2 into
the invention of Qualcomm. The suggestion/motivation would have been to indicate data transmission in uplink (Qualcomm2, section 1).  Including the states of Qualcomm2 into the invention of Qualcomm was within the ordinary ability of one of ordinary skill in the art based on the teachings of Qualcomm2.


    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 at section 2.2 and 
    PNG
    media_image2.png
    25
    33
    media_image2.png
    Greyscale
 represents a quantity of uplink RBs corresponding to a system bandwidth, ┌ ┐ represents rounding up, and └ ┘ represents rounding down (see section 2.2).
Qualcomm does not expressly disclose the method according to claim 1, wherein the resource allocation information further comprises six bits, and the six bits have 64 bit states, wherein the 64 bit states comprise six bit states, the resource allocation information further comprises 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
bits, the 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits indicate a narrowband, and each of the six bit states indicates that one resource block in the narrowband is allocated to user equipment; wherein the 64 bit states comprise two bit states, the resource allocation information further comprises 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits, the 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits indicate a narrowband, and each of the two bit states indicates that two resource blocks in the narrowband are allocated to the user equipment; wherein the 64 bit states comprise 12 bit states, each of the 12 bit states indicates that six subcarriers in a physical resource block k are allocated to the user equipment, the physical resource block k is one of six physical resource blocks configured by using higher layer signaling, the resource allocation information further 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits, and states of the
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits are set to all ones or all zeros; wherein the 64 bit states comprise 24 bit states, each of the 24 bit states indicates that three subcarriers in a physical resource block y are allocated to the user equipment, the physical resource block y is one of the six physical resource blocks configured by using the higher layer signaling, the resource allocation information further comprises 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits, and states of the 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
bits are set to all ones or all zeros, or any combination thereof; 

Qualcomm2 discloses at section 2.2 DCI, at section 1 PUSCH indicates data transmission in uplink, table 1 which pertains to six bits with 64 bit states, and states 36-41 are mapped to the 6 bit states.

Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the states of Qualcomm2 into
the invention of Qualcomm. The suggestion/motivation would have been to indicate data transmission in uplink (Qualcomm2, section 1).  Including the states of Qualcomm2 into the invention of Qualcomm was within the ordinary ability of one of ordinary skill in the art based on the teachings of Qualcomm2.

    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits, the 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits indicate a narrowband, 
    PNG
    media_image2.png
    25
    33
    media_image2.png
    Greyscale
represents a quantity of uplink RBs corresponding to a system bandwidth, ┌ ┐ represents rounding up, and └ ┘ represents rounding down (see section 2.2).
Qualcomm does not expressly disclose and the resource allocation information further comprises six bits, and the six bits have 64 bit states, wherein the 64 bit states comprise 21 bit states, and the 21 bit states indicate, to user equipment, a resource allocation granularity of one resource block and resource allocation in the narrowband; wherein the 64 bit states comprise 12 bit states, each of the 12 bit states indicates that six subcarriers in a physical resource block m are allocated to the user equipment, and the physical resource block m is a resource block in the narrowband; wherein the 64 bit states comprise 24 bit states, each of the 24 bit states indicates that three subcarriers in a physical resource block x are allocated to the user equipment, and the physical resource block x is a resource block in the narrowband, or any combination thereof.
Qualcomm2 discloses at section 2.2 DCI, at section 1 PUSCH indicates data transmission in uplink, table 1 which pertains to six bits with 64 bit states, and states 36-41 are mapped to the 6 bit states, states 24-35 are mapped to 12 bit states, and section 2.2 at the second paragraph discloses RRC, states 0-23 discloses 24 bit states.

Prior to the effective filing date of invention, it would have been obvious to a

the invention of Qualcomm. The suggestion/motivation would have been to indicate data transmission in uplink (Qualcomm2, section 1).  Including the states of Qualcomm2 into the invention of Qualcomm was within the ordinary ability of one of ordinary skill in the art based on the teachings of Qualcomm2.

As to claim 7, Qualcomm further discloses and 
    PNG
    media_image2.png
    25
    33
    media_image2.png
    Greyscale
 represents a quantity of uplink RBs corresponding to a system bandwidth, ┌ ┐ represents rounding up, and └ ┘ represents rounding down (see section 2.2).
Qualcomm does not expressly disclose the method according to claim 1, wherein the resource allocation information comprises six bits, and the six bits have 64 bit states, wherein the 64 bit states comprise 21 bit states, the resource allocation information further comprises 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits, the
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits indicate a narrowband, and the 21 bit states indicate, to user equipment, a resource allocation granularity of one resource block and resource allocation in the narrowband; wherein the 64 bit states comprise 12 bit states, each of the 12 bit states indicates that six subcarriers in a physical resource block k are allocated to the user equipment, the physical resource block k is one of six physical resource blocks configured by using higher layer signaling, the resource allocation information further comprises 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits, and states of the  
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
bits are set to all ones or all zeros; 
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
 bits, and states of the
    PNG
    media_image1.png
    67
    92
    media_image1.png
    Greyscale
bits are set to all ones or all zeros, or any combination thereof;

Qualcomm2 discloses at section 2.2 DCI, at section 1 PUSCH indicates data transmission in uplink, table 1 which pertains to six bits with 64 bit states, and states 36-41 are mapped to the 6 bit states, states 24-35 are mapped to 12 bit states, and section 2.2 at the second paragraph discloses RRC, states 0-23 discloses 24 bit states.

Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the states of Qualcomm2 into
the invention of Qualcomm. The suggestion/motivation would have been to indicate data transmission in uplink (Qualcomm2, section 1).  Including the states of Qualcomm2 into the invention of Qualcomm was within the ordinary ability of one of ordinary skill in the art based on the teachings of Qualcomm2.
As to claims 11-14, see similar rejections to claims 4-7, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No. 2021/0185684 A1 discloses at para. 0047 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.